Case: 1:20-cv-07469 Document #: 1-1 Filed: 12/17/20 Page 1 of 8 PageID #:11




                EXHIBIT A
                                                  Case: 1:20-cv-07469 Document #: 1-1 Filed: 12/17/20 Page 2 of 8 PageID #:12
FILED DATE: 11/17/2020 4:17 PM 2020L012221




                                             2120 - Served                      2121 - Served
                                             2220 - Not Served                  2221 - Not Served
                                             2320 - Served By Mail              2321 - Served By Mail
                                             2420 - Served By Publication       2421 - Served By Publication
                                             Summons - Alias Summons                                                        (08/01/18) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                             Brenda Herron
                                                                               (Name all parties)               2020L012221
                                                                                                    Case No.
                                                                      v.
                                             Gold Standard Baking, Inc.

                                                                           ✔   SUMMONS              ALIAS SUMMONS
                                             To each Defendant:
                                             <28$5(680021('DQGUHTXLUHGWRÀOHDQDQVZHUWRWKHFRPSODLQWLQWKLVFDVHDFRS\RI 
                                             ZKLFKLVKHUHWRDWWDFKHGRURWKHUZLVHÀOH\RXUDSSHDUDQFHDQGSD\WKHUHTXLUHGIHHwithin thirty
                                             (30) days after service of this SummonsQRWFRXQWLQJWKHGD\RI VHUYLFH7RÀOH\RXUDQVZHURU
                                             DSSHDUDQFH\RXQHHGDFFHVVWRWKHLQWHUQHW3OHDVHYLVLWZZZFRRNFRXQW\FOHUNRIFRXUWRUJ to initiate
                                             WKLVSURFHVV.LRVNVZLWKLQWHUQHWDFFHVVDUHDYDLODEOHDWDOO&OHUN·V2IÀFHORFDWLRQV3OHDVHUHIHUWR
                                             the last page of this document for location information.
                                             If you fail to do so, a judgment by default may be entered against you for the relief
                                             requested in the complaint.
                                             7RWKH2IÀFHU
                                             7KLV6XPPRQVPXVWEHUHWXUQHGE\WKHRIÀFHURURWKHUSHUVRQWRZKRPLWZDVJLYHQIRUVHUYLFH
                                             ZLWKHQGRUVHPHQWRI VHUYLFHDQGIHHVLI DQ\LPPHGLDWHO\DIWHUVHUYLFH,I VHUYLFHFDQQRWEHPDGH
                                             WKLV6XPPRQVVKDOOEHUHWXUQHGVRHQGRUVHG7KLV6XPPRQVPD\QRWEHVHUYHGODWHUWKDQWKLUW\  
                                             GD\VDIWHULWVGDWH




                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                              Page 1 of 3
                                                  Case: 1:20-cv-07469 Document #: 1-1 Filed: 12/17/20 Page 3 of 8 PageID #:13
                                             Summons - Alias Summons                                                                (08/01/18) CCG 0001 B
                                             (ILOLQJLVQRZPDQGDWRU\IRUGRFXPHQWVLQFLYLOFDVHVZLWKOLPLWHGH[HPSWLRQV7RHILOH\RXPXVWILUVW
                                             FUHDWHDQDFFRXQWZLWKDQHILOLQJVHUYLFHSURYLGHU9LVLWKWWSHILOHLOOLQRLVFRXUWVJRYVHUYLFHSURYLGHUVKWP
                                             WROHDUQPRUHDQGWRVHOHFWDVHUYLFHSURYLGHU,I \RXQHHGDGGLWLRQDOKHOSRUKDYHWURXEOHHÀOLQJYLVLWKWWS
                                             ZZZLOOLQRLVFRXUWVJRY)$4JHWKHOSDVSRUWDONZLWK\RXUORFDOFLUFXLWFOHUN·VRIÀFH
FILED DATE: 11/17/2020 4:17 PM 2020L012221




                                                         65004
                                             $WW\1R ________________                                Witness:

                                             $WW\1DPH Thomas R. Kayes                                   11/17/2020 4:17 PM DOROTHY BROWN
                                             $WW\IRU Brenda Herron                                           '2527+<%52:1&OHUNRI &RXUW
                                             Address: 2045 W Grand Ave, Ste B
                                                    Chicago                                              Date of Service: ___________
                                             &LW\ ____________________________                         7REHLQVHUWHGE\RIÀFHURQFRS\OHIWZLWK
                                                     IL
                                             State: ____          60612
                                                             Zip: ________                               Defendant or other person):
                                                        708-722-2241
                                             Telephone: ________________________
                                             3ULPDU\(PDLO tom@kayes.law




                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                                   Page 2 of 3
                                                     Case: 1:20-cv-07469 Document #: 1-1 Filed: 12/17/20 Page 4 of 8 PageID #:14


                                                     CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                    5LFKDUG-'DOH\&HQWHU                             Domestic Relations Division
                                                    ::DVKLQJWRQ                                   5LFKDUG-'DOH\&HQWHU
FILED DATE: 11/17/2020 4:17 PM 2020L012221




                                                    &KLFDJR,/                                 ::DVKLQJWRQ5P
                                                    'LVWULFW6NRNLH                               &KLFDJR,/
                                                    2OG2UFKDUG5G                               +RXUVDPSP
                                                    6NRNLH,/                                   Civil Appeals
                                                    'LVWULFW5ROOLQJ0HDGRZV                      5LFKDUG-'DOH\&HQWHU
                                                     2121 Euclid                                       ::DVKLQJWRQ5P
                                                    5ROOLQJ0HDGRZV,/                         &KLFDJR,/
                                                                                                       +RXUVDPSP
                                                    'LVWULFW0D\ZRRG
                                                    0D\EURRN$YH                                  Criminal Department
                                                    0D\ZRRG,/                                 5LFKDUG-'DOH\&HQWHU
                                                                                                       ::DVKLQJWRQ5P
                                                    'LVWULFW%ULGJHYLHZ                           &KLFDJR,/
                                                    6WK$YH                                  +RXUVDPSP
                                                    %ULGJHYLHZ,/
                                                                                                       &RXQW\'LYLVLRQ
                                                    'LVWULFW0DUNKDP                              5LFKDUG-'DOH\&HQWHU
                                                    6.HG]LH3NZ\                               ::DVKLQJWRQ5P
                                                    0DUNKDP,/                                 &KLFDJR,/
                                                     Domestic Violence Court                           +RXUVDPSP
                                                     555 W Harrison                                    3UREDWH'LYLVLRQ
                                                    &KLFDJR,/                                 5LFKDUG-'DOH\&HQWHU
                                                     Juvenile Center Building                          ::DVKLQJWRQ5P
                                                    :2JGHQ$YH5P                           &KLFDJR,/
                                                    &KLFDJR,/                                 +RXUVDPSP
                                                     Criminal Court Building                           /DZ'LYLVLRQ
                                                    6&DOLIRUQLD$YH5P                     5LFKDUG-'DOH\&HQWHU
                                                    &KLFDJR,/                                 ::DVKLQJWRQ5P
                                                                                                       &KLFDJR,/
                                             Daley Center Divisions/Departments                        +RXUVDPSP
                                                     Civil Division                                    7UDIÀF'LYLVLRQ
                                                    5LFKDUG-'DOH\&HQWHU                            5LFKDUG-'DOH\&HQWHU
                                                    ::DVKLQJWRQ5P                           ::DVKLQJWRQ/RZHU/HYHO
                                                    &KLFDJR,/                                 &KLFDJR,/
                                                    +RXUVDPSP                         +RXUVDPSP
                                                    &KDQFHU\'LYLVLRQ
                                                    5LFKDUG-'DOH\&HQWHU
                                                    ::DVKLQJWRQ5P
                                                    &KLFDJR,/
                                                    +RXUVDPSP

                                                             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                          Page 3 of 3
                                                   Case: 1:20-cv-07469 Document #: 1-1 Filed: 12/17/20 Page 5 of 8 PageID #:15

                                                                                                                                  FILED
                                                                                                                                  11/13/2020 11:55 AM
                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                       DOROTHY BROWN
                                                                    COUNTY DEPARTMENT, LAW DIVISION                               CIRCUIT CLERK
                                                                                                                                  COOK COUNTY, IL
FILED DATE: 11/13/2020 11:55 AM 2020L012221




                                                  BRENDA HERRON,                                 )                                     11130031
                                                                                                 )          No.
                                                          Plaintiff,                             )             2020L012221
                                                                          v.                     )
                                                                                                 )          Hon.
                                                  GOLD STANDARD BAKING, INC.,                    )
                                                                                                 )
                                                          Defendant.                             )
                                                                                                 )

                                                                                         COMPLAINT

                                                     1.      Brenda Herron worked for Gold Standard Baking, Inc. Standard Baking required

                                              Herron to use a timekeeping system that collected and stored her fingerprints. This violated the

                                              Biometric Information Privacy Act. The Act allows Herron to recover liquidated damages “for

                                              each” of Standard Baking’s negligent or intentional violations. Herron brings this individual suit

                                              to recover for each and every violation.

                                                                                           PARTIES

                                                     2.      Plaintiff Brenda Herron is a person living in Illinois.

                                                     3.      Defendant Gold Standard Baking, Inc. is an Illinois corporation with its principal

                                              place of business in Chicago. It does business in Illinois.

                                                                               JURISDICTION AND VENUE

                                                     4.      This Court has personal jurisdiction over Standard Baking because Standard

                                              Baking is headquartered in Illinois and this case arises from its acts here.

                                                     5.      Venue is proper here because Standard Baking conducts business in this county

                                              and because the unlawful conduct occurred here.

                                                                                         ALLEGATIONS

                                                     6.      The Biometric Information Privacy Act became law in Illinois in 2008.
                                                   Case: 1:20-cv-07469 Document #: 1-1 Filed: 12/17/20 Page 6 of 8 PageID #:16




                                                     7.      Standard Baking employed Herron for roughly 16 months starting in 2017.

                                                     8.      Herron worked five days per week.
FILED DATE: 11/13/2020 11:55 AM 2020L012221




                                                     9.      Standard Baking required Herron to use a fingerprint scanner to clock in.

                                                     10.     A fingerprint is a protected biometric identifier under the Act.

                                                     11.     The first time she used it, the scanner captured an image of Herron’s fingerprint.

                                                     12.     It then converted that image into a unique “template,” based on the fingerprint.

                                                     13.     The template is protected biometric information under the Act.

                                                     14.     Then, when Herron used the scanner in the future, the scanner captured a new

                                              image of her fingerprint, created a new template, and compared the new template to the original

                                              to ensure that Herron was Herron.

                                                     15.     Standard Baking did not inform Herron in writing that it was collecting or storing

                                              her fingerprint or template.

                                                     16.     Standard Baking did not inform Herron why it was collecting, storing, and using

                                              her fingerprint or template.

                                                     17.     Standard Baking did not inform Herron for how long it planned to collect, store,

                                              and use Herron’s fingerprint or template.

                                                     18.     Standard Baking did obtain a written release from Herron permitting it to obtain

                                              her fingerprint or template.

                                                     19.     Herron had to scan her finger prints at least 8 times per workday: to clock in, to

                                              clock out for a break, to clock in after the break, to clock out for lunch, to clock in from lunch, to

                                              clock out for a second break, to clock in from that second break, and to clock out at the end of

                                              her shift. Some days Herron had to scan her fingerprints more than that. For example, when she

                                              worked overtime, she had to clock in and out for an additional break.



                                                                                                2
                                                   Case: 1:20-cv-07469 Document #: 1-1 Filed: 12/17/20 Page 7 of 8 PageID #:17




                                                     20.      Each scan was a separate violation of the Act.

                                                     21.      Herron is entitled to statutory damages for each violation.
FILED DATE: 11/13/2020 11:55 AM 2020L012221




                                                                                       COUNT I
                                                                   Biometric Information Privacy Act, 740 ILCS 14/1-25

                                                     22.      Herron realleges all other allegations here.

                                                     23.      The Biometric Information Privacy Act makes it unlawful for private entities to

                                              obtain and disseminate an employee’s fingerprint and any biometric information derived from it,

                                              like a template, absent informed consent.

                                                     24.      Standard Baking is a private entity covered by the Act.

                                                     25.      Standard Baking obtained Herron’s and templates without her informed consent

                                              each time she used the fingerprint scanner.

                                                     26.      Standard Baking therefore violated Herron’s rights under the Act each time

                                              Herron used the fingerprint scanner.

                                                     27.      Standard Baking’s violations were, at least, negligent because, among other

                                              reasons, it failed to make any effort to comply with a simple, decade-old law.

                                                     28.      Standard Baking’s violations entitle Herron to liquidated damages for each

                                              fingerprint scan, attorneys’ fees and costs, and other relief.

                                                                                   PRAYER FOR RELIEF

                                                     WHEREFORE, Herron respectfully requests that this Court enter Judgment:

                                                           a. Awarding statutory damages of $5,000 for each intentional and/or reckless

                                                              violation of BIPA, pursuant to 740 ILCS 14/20(2);

                                                           b. Awarding statutory damages of $1,000 for each negligent violation of BIPA,

                                                              pursuant to 740 ILCS 14/20(1);




                                                                                                3
                                                  Case: 1:20-cv-07469 Document #: 1-1 Filed: 12/17/20 Page 8 of 8 PageID #:18




                                                         c. Awarding reasonable attorneys’ fees, costs, and other litigation expenses pursuant

                                                            to 740 ILCS 14/20(3);
FILED DATE: 11/13/2020 11:55 AM 2020L012221




                                                         d. Awarding pre- and post-judgment interest, as allowable by law; and

                                                         e. Awarding such further and other relief as the Court deems just and equitable.


                                              Dated: November 13, 2020.                   Respectfully submitted,

                                                                                          BRENDA HERRON

                                                                                          By:    /s/ Thomas R. Kayes
                                                                                                 One of Plaintiff’s Attorneys


                                              Thomas R. Kayes
                                              LAW OFFICES OF THOMAS R. KAYES, LLC (Firm ID: 65004)
                                              2045 W. Grand Ave.
                                              Suite B, PMB 62448
                                              Chicago, IL 60612
                                              T: 708.722.2241
                                              tom@kayes.law

                                              Counsel for Plaintiff




                                                                                             4
